NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UPPER LAKE POMO ASSOCIATION,                    No.    18-16764

                Plaintiff,                      D.C. No. 4:75-cv-00181-PJH

and
                                                MEMORANDUM*
JESSICA JACKSON,

                Movant-Appellant,

 v.

UNITED STATES OF AMERICA; DAVID
L. BERNHARDT, Secretary of the Interior;
CECIL ANDRUS, Former Secretary of the
Interior; AMY DUTSCHKE; TROY
BURDICK,

                Defendants-Appellees,

and

ROGERS C.B. MORTON,

                Defendant,

APRIL DIWALD,

                Movant-Appellee.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                        for the Northern District of California
                 Phyllis J. Hamilton, Chief District Judge, Presiding

                      Argued and Submitted February 14, 2020
                             San Francisco, California

Before: RAWLINSON and CALLAHAN, Circuit Judges, and S. MURPHY,**
District Judge.

      Plaintiff-Appellant Jessica Jackson appeals the district court’s denial of her

motion to hold federal officials in civil contempt of the district court’s 1979 Order

Granting Partial Summary Judgment (“Order”) and 1983 Order and Final

Judgment on Claims for Declaratory and Injunctive Relief (“Judgment”). The

Order and Judgment provided injunctive relief to members of the Upper Lake

Pomo Indian Tribe after the federal government converted their trust lands to

private property, in violation of substantive provisions of the California Rancheria

Act, Act of Aug. 18, 1958, Pub. L. 85-671, 72 Stat. 619, as amended by the Act of

August 11, 1964, Pub. L. 88-419, 78 Stat. 390. The Order and Judgment entitled

Tribe members—including Jackson’s mother, Amerdine Snow McCloud, now

deceased—to convey their deeded lands back to the United States via the Secretary

of the Interior (“Secretary”) to be held in trust for the benefit of the Tribe, subject

to certain conditions and procedural requirements discussed below.



      **
             The Honorable Stephen J. Murphy, III, United States District Judge
for the Eastern District of Michigan, sitting by designation.

                                           2
      The question presented in this appeal is not whether the Secretary’s failure

to restore McCloud’s property to trust status violated the district court’s Order and

Judgment. It is whether Jackson has shown that, in denying McCloud’s (and

Jackson’s) various requests to convey the property into trust, the Secretary (1)

violated the Order and Judgment, “(2) beyond substantial compliance, (3) not

based on a good faith and reasonable interpretation . . . , (4) by clear and

convincing evidence.” Labor/Cmty. Strategy Ctr. v. L.A. Cty. Metro. Transp.

Auth., 564 F.3d 1115, 1123 (9th Cir. 2009) (citation omitted). Furthermore,

Jackson must show that the district court, in denying her motion, abused its

discretion by “misapprehend[ing] the law or rest[ing] its decision on a clearly

erroneous finding of a material fact.” Hallett v. Morgan, 296 F.3d 732, 749 (9th

Cir. 2002).

      We hold that Jackson has not met her burden.1 Her argument rests almost

entirely on the first sentence of paragraph i. of the Judgment, which recognizes the

Secretary’s “continuing obligation to restore to trust status lands of the Upper Lake

Rancheria . . . whenever possible.” She largely ignores the subparagraphs that

follow, which set forth conditions and procedures for how “[r]estoration of trust

status shall be accomplished.” But those subparagraphs are key here.



      1
            Because the parties are familiar with the facts of this case, we do not
discuss them at length here.

                                           3
      First, as the government points out, paragraph i.(3) of the Judgment

expressly gives the Secretary authority, “[b]efore accepting any instrument of

conveyance which has the effect of restoring trust status to lands within the

Rancheria, . . . to approve or reject said instrument as to form.” The district court

found that “the government had reason to refuse each attempted conveyance,”

including due to unnotarized grant deeds, unpaid property taxes, McCloud’s

erroneous listing of the wrong Parcel, and, after McCloud’s death, the state probate

matter. Jackson provides no counterargument that the Secretary’s refusals were

based on something other than “a good faith and reasonable interpretation of the

order.” Labor/Cmty. Strategy Ctr., 564 F.3d at 1123.

      Second, paragraph i.(2) of the Judgment sets forth a one-year time limit for a

Tribe member “to convey his or her interest to the United States, to be held in

trust,” and paragraph i.(5) vests authority in the district court to modify “[t]he time

limits for restoring trust status to lands of the Rancheria . . . upon application of

any party to this action showing good cause for such action[.]” It is undisputed

that McCloud (1) failed to submit her desired grant deed within one year of the

Judgment, and (2) never asked the district court for an extension of the one-year

time limit for conveying her property to trust status.2


      2
             Though the district court did not explicitly address this issue, we may
affirm on “any ground supported by the record.” Thompson v. Paul, 547 F.3d
1055, 1059 (9th Cir. 2008).

                                            4
      We therefore agree with the district court that McCloud’s property was

neither actively nor constructively restored to trust status before she died intestate

in 2001. Once ownership of the property is determined by the state probate court,

the rightful owner is free to request restoration of the property to trust status at that

time. As the district court noted, “the government has represented repeatedly that,

notwithstanding the one-year limitation provided by the 1983 Order, it will accept

the Parcel into trust if petitioned to do so by its owners, once the state identifies the

true owners.” The district court also stated that it “will hold the government to that

promise.”

      Jackson presents a sympathetic case. However, in light of the civil contempt

standard, the plain text of the Order and Judgment, and the district court’s “wide

latitude in making a determination of whether there has been contemptuous

defiance of its own orders,” Neebars, Inc. v. Long Bar Grinding, Inc., 438 F.2d 47,

48 (9th Cir. 1971), Jackson cannot show that the district court abused its discretion

in declining to hold federal officials in contempt. Accordingly, we AFFIRM.




                                            5